MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00462-CR

                                   EX PARTE PHO RI MA

    Appeal from the 339th District Court of Harris County (Tr. Ct. No. 1271246-A)

TO THE 339TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 25th day of September, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                The cause heard today by the Court is an appeal from the judgment
         signed by the court below on June 4, 2014. After inspecting the record of
         the court below, it is the opinion of this Court that there is no reversible
         error in the judgment. It is therefore CONSIDERED, ADJUDGED, and
         ORDERED that the judgment of the court below be affirmed.

         The Court orders that this decision be certified below for observance.

         Judgment rendered September 25, 2014.

         Per curiam opinion delivered by panel consisting of Justices Massengale,
         Brown, and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




January 30, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT